EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Nicholas Drysdale (Reg # 64840) on January 10, 2022.
The application has been amended as follows:
Claims 1, and 4-5 are allowed. 
Claims 2-3 are cancelled. 
Double patent rejection has been withdrawn in light of the proposed examiner amendments. 

Listing of Claims:
Claim 1: (Currently amended) A network design apparatus for designing a network configuration for a network in which a router is disposed at each of a plurality of communication hubs and the communication hubs are connected via lines by interfaces of a plurality of routers, the network design apparatus comprising: 
a processor; and 
a storage medium having computer program instructions stored thereon, the computer program instructions when executed by the processor: 
receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the router disposed at the communication hub and s in the router, and design parameter information regarding parameters used in the design; 
calculate first path candidate sets of the lines on the basis of the topology information, the line information, and the design parameter information; 
Application No. 16/978,011Page 2 of 12calculate second candidate sets of the interfaces on the basis of the apparatus information and the design parameter information, wherein calculating comprises adding a new combination of interfaces to the second candidate sets as a candidate in ascending order of the total capacity of the interface, and deleting in response to adding the new combination to the second candidate sets a candidate in which a total cost value of the interface is equal or greater than a total cost value of the interface in the added new combination, from among the candidates already included in the second candidate sets of the interfaces. 
configure the second candidate sets of the interfaces using only candidates of the interfaces with a cost-effectiveness indicating a ratio of a total capacity of an interface to a first total cost value of the interface in terms of capacity that is higher than a predetermined reference, wherein both a total capacity of the interface and a first total cost value of the interface are different for each candidate in the second candidate sets of the interfaces, or Application No. 16/978,011Page 3 of 12each of the candidates in the second candidate sets of the interfaces has a larger total capacity of the interface than other combinations of interfaces having the same first total cost value of the candidates and not included in the second candidate sets;
calculate an optimal candidate of each of the lines and an optimal candidate of the interfaces for minimizing a second
generate network configuration information reflecting both the optimal first candidate of the lines and the optimal second candidate of the interfaces. 

Claim 2: (Cancelled) 

Claim 3: (Cancelled) 

Claim 4: (Currently amended) A non-transitory computer readable medium including a network design processing program for designing a network configuration for a network in which a router is disposed at each of a plurality of communication hubs and the communication hubs are connected via lines by interfaces of a plurality of routers, the network design processing program, when executed, causing a processor to:
Acquire topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the router disposed at the communication hub and the interfaces in the router, and design parameter information regarding parameters used in the design; 
calculate first path candidate sets of the lines on the basis of the topology information, the line information, and the design parameter information; 
Application No. 16/978,011Page 2 of 12calculate second candidate sets of the interfaces on the basis of the apparatus information and the design parameter information, wherein calculating comprises adding a new combination of interfaces to the second candidate sets as a candidate in ascending order of the total capacity of the interface, and deleting in response to adding the new combination to the second candidate sets a candidate in which a total cost value of the interface is equal or greater than a total cost value of the interface in the added new combination, from among the candidates already included in the second candidate sets of the interfaces. 
interfaces using only candidates of the interfaces with a cost-effectiveness indicating a ratio of a total capacity of an interface to a first total cost value of the interface in terms of capacity that is higher than a predetermined reference, wherein both a total capacity of the interface and a first total cost value of the interface are different for each candidate in the second candidate sets of the interfaces, or Application No. 16/978,011Page 3 of 12each of the candidates in the second candidate sets of the interfaces has a larger total capacity of the interface than other combinations of interfaces having the same first total cost value of the candidates and not included in the second candidate sets;
calculate an optimal candidate of each of the lines and an optimal candidate of the interfaces for minimizing a second
output network configuration information reflecting both the optimal first candidate of the lines and the optimal second candidate of the interfaces 


Claim 5: (Currently amended) A network design method for designing a network configuration for a network in which a router is disposed at each of a plurality of communication hubs and the communication hubs are connected via lines by interfaces of a plurality of routers, the network design method comprising: 
acquiring topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the router disposed at the communication hub and the interfaces in the router, and design parameter information regarding parameters used in the design; 

Application No. 16/978,011Page 2 of 12calculating second candidate sets of the interfaces on the basis of the apparatus information and the design parameter information, wherein calculating comprises adding a new combination of interfaces to the second candidate sets as a candidate in ascending order of the total capacity of the interface, and deleting in response to adding the new combination to the second candidate sets a candidate in which a total cost value of the interface is equal or greater than a total cost value of the interface in the added new combination, from among the candidates already included in the second candidate sets of the interfaces. 
configuring the second candidate sets of the interfaces using only candidates of the interfaces with a cost-effectiveness indicating a ratio of a total capacity of an interface to a first total cost value of the interface in terms of capacity that is higher than a predetermined reference, wherein both a total capacity of the interface and a first total cost value of the interface are different for candidates in the second candidate sets of the interfaces, or Application No. 16/978,011Page 3 of 12each of the candidates in the second candidate sets of the interfaces has a larger total capacity of the interface than other combinations of interfaces having the same first total cost value of the candidates and not included in the second candidate sets;
calculating an optimal candidate of each of the lines and an optimal candidate of the interfaces for minimizing a second total cost value of the overall network on the basis of the first and second candidate sets; and
outputing network configuration information reflecting both the optimal first candidate of the lines and the optimal second candidate of the interfaces.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 4 and 5) the instant claims require a network design apparatus for designing a network configuration for a network in which a router is disposed at each of a plurality of communication hubs and the communication hubs are connected via lines by interfaces of a plurality of routers, the network design apparatus comprising: a processor; and a storage medium having computer program instructions stored thereon, the computer program instructions when executed by the processor:  receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the router disposed at the communication hub and the interfaces in the router, and design parameter information regarding parameters used in the design; calculate first path candidate sets of the lines on the basis of the topology information, the line information, and the design parameter information; Application No. 16/978,011Page 2 of 12calculate second candidate sets of the interfaces on the basis of the apparatus information and the design parameter information, wherein calculating comprises adding a new combination of interfaces to the second candidate sets as a candidate in ascending order of the total capacity of the interface, and deleting in response to adding the new combination to the second candidate sets a candidate in which a total cost value of the interface is equal or greater than a total cost value of the interface in the added new combination, from among the candidates already included in the second candidate sets of the interfaces, configure the second candidate sets of the interfaces using only candidates of the interfaces with a cost-effectiveness indicating a ratio of a total capacity of an interface to a first total cost value of the interface in terms of capacity that is higher than a predetermined reference, wherein both a total capacity of the interface and a first total cost value of the interface are different for each candidate in the second candidate sets of the interfaces, or each of the candidates 

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 9/24/2021 (Wei, Imai) fails to fairly teach or suggest designing network configuration for the network where the network has routers, plurality of communication hubs connected by via lines by interfaces of a plurality of routers, receiving the mapping and topology information regarding the communication hubs, line information, router disposed at the communication hub and interfaces of the router, design parameter information utilized in the design, computing the first path candidate sets of the lines based on topology information, the line information and design parameter information, computing the second candidate sets of the interface based on the apparatus information and the design parameter information by adding a new combination of interfaces to the second candidate sets and deleting a candidate where the total cost for the deleted one is greater than the total cost for new one, configuring the second candidate sets of interfaces utilizing cost effectiveness ration of total capacity of an interface to the first total cost value of the interface, wherein each candidate total capacity of interface and total cost value different from one candidate to another, computing optimal candidate of each of the lines and optimal candidate of the interfaces to minimize the total cost value of overall network based on the first and second candidate set, generating network configuration information to reflect the optimal candidate of lines and interfaces. 


Furthermore, (”Imai”, US 20120213081 A1) teaches a network design apparatus for designing a network configuration for a network in which a router is disposed at each of a plurality of communication hubs and the communication hubs are connected via lines by interfaces of a plurality of routers, the network design apparatus comprising:  receive an input of topology information on a connection state between the communication hubs, line information regarding a plurality of lines accommodated in the network, apparatus information regarding the router disposed at the communication hub and the interfaces in the router, and design parameter information regarding parameters used in the design; configure the second candidate sets of the interfaces using only candidates of the interfaces with a cost-effectiveness indicating a ratio of a total capacity of an interface to a first total cost value of the interface in terms of capacity that is higher than a predetermined reference, wherein both a total capacity of the interface and a first total cost value of the interface are different for each candidate in the second candidate sets of the interfaces, or each of the candidates in the second candidate sets of the interfaces has a larger total capacity of the interface than other combinations of interfaces having the same first total cost value of the candidates and not included in the second candidate sets; calculate an optimal candidate of the interfaces for minimizing a second total cost value of the overall network on the basis of the first and second candidate sets, but does not provide calculate first path candidate sets of the lines on the basis of the topology information, the line information, and the design parameter 
Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444